Citation Nr: 0800916	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which confirmed and continued a 40 percent disability rating 
for diabetes mellitus. 

On June 30, 2005, the veteran and his spouse appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the RO. A transcript of that 
hearing is of record.

As noted in a December 2005 decision of the Board the May 
2003 rating action also denied the veteran's claim for 
service connection for asthma.  The veteran perfected a 
timely appeal of that decision.  However, at his personal 
hearing in June 2005, the veteran withdrew this issue.  Thus, 
the claim for service connection for asthma is no longer 
before the Board.  See 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

In December 2005, the Board denied an evaluation exceeding 40 
percent for the veteran's diabetes mellitus.  The veteran 
appealed the decision to the Court of Appeals for Veterans 
Claims (Court).  In July 2007 the Court granted the parties' 
Joint Motion, remanding the issue of entitlement to an 
evaluation in excess of 40 percent for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Joint Motion, the parties noted that the June 2005 
testimony of the veteran and his wife suggested that his 
diabetes had worsened since the most recent VA examination, 
which was conducted in August 2003.  Specifically, the 
veteran testified that his diabetes caused him to fall asleep 
or to suffer from episodes of hypoglycemic unawareness and 
that such episodes occurred approximately 12 times per year.  
The veteran and his wife related that if it were not for his 
wife's assistance, the veteran would have frequently required 
hospitalization for these episodes.  The veteran also 
testified that his driver's license had been revoked due to 
the possibility of hypoglycemic attacks.  

The parties additionally observed that the veteran's wife 
provided testimony regarding his symptoms, which included 
dangerously low blood sugar approximately three times per day 
and that during his hypoglycemic episodes, he would become 
shaky and profusely sweaty, and unaware of his surroundings.  

The Board observes that a mailing sent by the veteran's 
representative and received in October 2007 included an 
undated statement by the veteran.  He indicated that he had 
been hospitalized five times in 2006 for hypoglycemia.  He 
noted that since his wife could sometimes wake him and 
provide him with juice, he avoided further hospitalizations 
for hypoglycemic unawareness.  The Board therefore concludes 
that an additional VA examination is necessary to ascertain 
the extent of the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
and request that he identify the 
facility(ies) at which he was 
hospitalized in 2006.  He should be asked 
to submit the appropriate release for any 
non-VA treatment obtained for his 
diabetes mellitus, and such records 
should be obtained.  Any identified VA 
treatment records should be obtained.

2.  Upon receipt of the records discussed 
above, the veteran should be scheduled 
for a VA examination to determine the 
extent of his service-connected diabetes 
mellitus.  Upon review of the record and 
examination of the veteran, the examiner 
should indicate whether the veteran's 
diabetes mellitus is productive of 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  If 
so, the examiner should indicate how many 
hospitalizations per year are required.  

The examiner should also address whether 
the veteran's diabetes mellitus requires 
regular visits to a diabetic care 
provider.  If so, the examiner should 
indicate whether such visits are twice 
per month or weekly.  

The examiner should also indicate whether 
there is progressive loss of weight or 
strength associated with the veteran's 
diabetes mellitus.

All complications associated with the 
veteran's diabetes mellitus, and their 
extent, should also be described.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



